                                             Case 3:18-cv-04865-EMC Document 211 Filed 04/15/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         IN RE TESLA, INC. SECURITIES                    Case No. 18-cv-04865-EMC
                                             LITIGATION
                                   8
                                                                                             ORDER GRANTING BRIDGESTONE’S
                                   9                                                         MOTION TO STAY PROCEEDINGS
                                  10                                                         Docket No. 201
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Previously, the Court granted Defendants’ motion for relief from the case schedule (in

                                  14   particular, the motion to dismiss) pending the mandamus proceedings before the Ninth Circuit.

                                  15   See Docket No. 203 (order). At the time the Court granted Defendants’ motion, Bridgestone (the

                                  16   party who filed the petition for a writ of mandamus with the Ninth Circuit) also had a motion to

                                  17   stay proceedings on file. Upon inquiry from the Court, Bridgestone declined to withdraw its

                                  18   motion to stay, noting that its request for relief was broader than Defendants’. See also Reply at 1.

                                  19   Subsequently, the relevant parties filed responses to Bridgestone’s motion to stay. No party

                                  20   substantively opposed the motion. See, e.g., Docket No. 207 (response by Defendants) (“For the

                                  21   reasons detailed in defendants’ administrative motion . . . , which the Court granted . . . ,

                                  22   defendants agree with Bridgestone that it is appropriate to stay this matter pending proceedings in

                                  23   the Ninth Circuit on the issue of lead plaintiff.”); Docket No. 208 (response by Mr. Littleton)

                                  24   (“Bridgestone[’s] . . . Motion to Stay Proceedings, which sought the identical relief, is moot.”).

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                         Case 3:18-cv-04865-EMC Document 211 Filed 04/15/19 Page 2 of 2




                                   1          Based on the Ninth Circuit proceedings and the lack of any substantive opposition, the

                                   2   Court hereby GRANTS the motion to stay. The hearing on the motion is VACATED.

                                   3          This order disposes of Docket No. 201.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: April 15, 2019

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
